Citation Nr: 1435033	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-27 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Baptist Medical Center Nassau (Fernandina Beach, Florida) for emergency room treatment on March 23, 2011.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active military service from April 2009 to February 2010.  He has been assigned a combined 30 percent disability rating a pulmonary disorder and impaired hearing.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 letter decision issued by the Department of Veterans Affairs (VA), Gainesville VA Medical Center (VAMC) [North Florida/South Georgia Veterans Health System], in Gainesville, Florida.  


FINDINGS OF FACTS

1.  Emergency room care was provided to the appellant at the Baptist Medical Center Nassau in Fernandina Beach, Florida, on March 23, 2011.  

2.  VA payment or reimbursement of the costs of the private medical care provided was not authorized prior to the appellant undergoing that treatment, nor did the appellant request such authorization within 72 hours of admission.

3.  The private medical treatment was emergent in nature.

4.  The appellant is financially liable to the provider of the emergency treatment, he does not have insurance to defray the cost of emergency treatment, and he has no remedy against a third party for payment of the emergency treatment provided.  

5.  The appellant was enrolled in the VA Health Care System as of March 2011; and had received treatment at a VA treatment facility during the 24 months preceding March 2011.  

6.  A VA facility was not feasibly available to provide the necessary and emergency care on the 23rd of March, 2011.  

7.  The private emergency room medical treatment was not for, or adjunct to, a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability; the appellant did not have a total disability rating at the time of admission and he was not a participant in a vocational rehabilitation program.  

8.  The appellant is not eligible for reimbursement under 38 U.S.C.A. Section 1728 for the emergency treatment provided.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the private medical expenses incurred at Baptist Medical Center Nassau for the period of March 23, 2011, reimbursement for such expenses is not warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.54 (2013).

2.  The criteria for entitlement to reimbursement of unauthorized medical expenses, incurred at Baptist Medical Center Nassau for the period of March 23, 2011, have not been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. §§ 17.1000-08 (2013).

3.  The criteria for payment or reimbursement for the reasonable value of emergency treatment received at Baptist Medical Center Nassau for the period of March 23, 2011, have been met. 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the evening of March 23, 2011, the appellant made his way to the Baptist Medical Center Nassau Emergency Room.  Prior to seeking care, he had been urinating blood and had been experiencing extreme lower abdominal pain.  Instead of visiting the local VA Outpatient Clinic, which was closed, or the closest VA Medical Center in Lake City, Florida, which was over an hour away, the appellant presented at the local emergency room.  Per the available medical records, the appellant did not contact the VA prior to going to the emergency room but instead went directly to the emergency room, which was located within fifteen minutes of his home.  Once at the emergency room, tests were accomplished showing a urinary tract infection.  The appellant was treated for the condition and advised to contact his local health care provider.  

The appellant returned home and shortly thereafter received a bill for the medical care provided on March 23, 2011.  Subsequently, he requested that VA pay for said care.  Upon reviewing the record, the VAMC in Gainesville denied his request for payment or reimbursement and he has appealed to the Board for review.  In denying the appellant's claim, the VAMC has concluded that the treatment was non-emergent and that VA facilities were feasibly available to provide the care that the appellant required. 

Under the provisions of the Veterans Claims Assistance Act of 2000, VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, as the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 (2002).  Similarly, the statute at issue in this matter is not found in Chapter 51, but rather, in Chapter 17.  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the United States Court of Appeals for Veterans Claims (Court) appeared to assume that the VCAA was applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2013), the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).

In this case, the appellant was informed of the bases of the denial of the claim.  There is no indication that any additional notice or development would aid the appellant in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the appellant received in a private facility for treatment obtained on March 23, 2011.  38 U.S.C.A. § 1703(a) (West 2002); see also 38 C.F.R. § 17.54 (2013).  This is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory obligation to provide medical services to an appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.

Pursuant to 38 U.S.C.A. § 1703(a) (West 2002), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710 or 1712], may contract with non-Department facilities in order to furnish" certain care, including:  "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2013).

The admission of a service member to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2013).  See Malone v. Gober, 10 Vet. App. 539, 541 (1997); see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2013).

In the present case, there is no evidence that the appellant sought and obtained proper authorization for VA payment of the private medical expenses he incurred while admitted to the Baptist Medical Center Nassau.  Moreover, there is no indication that VA provided authorization for the private medical treatment received on March 23, 2011, pursuant to 38 C.F.R. § 17.54 (2013).  Therefore, payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703 (West 2002). 

The Court has stated that a "second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone, 10 Vet. App. at 541 (1997), quoting 38 U.S.C.A. § 1728(a) (West 2002).

Such reimbursement is available only where -

(1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health;

(2) such care or services were rendered to a service member in need thereof (A) for an adjudicated service-connected disability, (B) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a service member who has a total disability permanent in nature from a service-connected disability, or (D) for any illness, injury, or dental condition in the case of a service member who (i) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title), and (ii) is medically determined to have been in need of care or treatment . . . .; and

(3) [VA] or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1728(a) (West 2002 & Supp. 2013); 38 C.F.R. § 17.120 (2013).  The statute was amended effective October 10, 2008; however, the amendments do not provide any additional benefit that would assist the appellant.

The Court has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

The appellant contends that emergent medical attention was appropriate because he was experiencing intense lower abdominal pain and he was urinating blood.  He believed this condition was hazardous to his health.  Even if the Board agrees with the appellant as to the emergency nature of the treatment, the evidence does not show that the treatment was for a service-connected disability or for a nonservice-connected disability that was affecting a service-connected disability.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  Moreover, the Board finds that at the time of the hospitalization, the appellant did not satisfy any of the four requirements of the second criterion, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1728 (West 2002), and as such, relief pursuant to this statute is not available to the appellant.

Next, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 17.1000-1002 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L. 106- 117, Title I, Subtitle B, § 111, 113 Stat. 1556 (1999).  To be eligible for reimbursement under this authority the appellant has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions could be met by evidence establishing that a service member was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was not a non-VA medical center);

(d) At the time the emergency treatment was furnished, the service member was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The service member is financially liable to the provider of emergency treatment for the treatment;

(f) The service member has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the service member has coverage under a health-plan contract but payment is barred because of a failure by the service member or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the service member or provider against a third party for payment of such treatment; and the service member has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the service member's liability to the provider; and

(h) The service member is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided (38 U.S.C.A. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of service member's, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2013).

The Board notes that 38 U.S.C.A. § 1725 was amended in October 2008.  In particular, subsection (a)(1) was amended by striking "may reimburse" and inserting "shall reimburse."  Also, in subsection (f)(1), relating to definitions, the existing subparagraph (c) was struck and a new subparagraph (c) was inserted to read as follows:

The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary-- (c) until - (i) such time as the veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if - (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non- Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  Pub. L. No. 110-387, § 402, 122 Stat 4110, 4123 (2008).  The existence of a VA facility does not in and of itself mean that the VA facility was feasibly available.  See Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  Under the provisions of 38 C.F.R. § 17.53 (2013), a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. §§ 17.52 and 17.53 (2013).  A VA facility would not be feasibly available if there was evidence establishing that an appellant was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA facility.  See 38 C.F.R. § 17.1002(c) (2013).

Upon reviewing the evidence, the Board concludes that the appellant does satisfy the elements of the Millennium Act.  The condition in question is found to be emergent in nature in the view of a prudent layperson.  There is no indication that he has any insurance and AOJ has not contended otherwise.  The other criteria have been clearly met.  Therefore, the Board concludes that the criteria for entitlement to reimbursement for the reasonable value of treatment received at the emergency room of Baptist Medical Center Nassau for March 23, 2011, have been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1000-08 (2013).  Therefore, the benefit sought on appeal is granted.


ORDER

Entitlement to reimbursement or payment for the cost of private medical services provided to the appellant at the Baptist Medical Center Nassau (Fernandina Beach, Florida) for emergency room treatment on March 23, 2011, is granted.  




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


